Citation Nr: 0525791	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-17 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for hypertensive 
heart disease, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased evaluation for recurrent low 
back pain with degenerative changes, currently evaluated as 
20 percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to August 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 30 percent evaluation 
for hypertensive heart disease and continued the 20 percent 
evaluation for recurrent low back pain with degenerative 
changes.  

Prior to the issuance of this rating decision, the veteran 
was service-connected for hypertension at a 10 percent 
evaluation.  In granting the 30 percent evaluation, the RO 
reclassified the disability as hypertensive heart disease.  
Subsequently, it received a medical opinion, which indicated 
that the hypertensive heart disease should be separately 
rated from hypertension.  The RO then issued a rating 
decision, wherein it found it had committed clear and 
unmistakable error in the November 2002 rating decision in 
not keeping hypertension as a separate disability.  It 
continued the 10 percent evaluation for hypertension.  


FINDINGS OF FACT

1.  Hypertensive heart disease is manifested by left 
ventricle hypertrophy; occasional chest pain; an activity 
level of 12.9 METs capacity without resultant dyspnea, 
angina, dizziness or syncope; and no episodes of congestive 
heart failure have been shown.

2.  Hypertension is manifested by diastolic pressures 
predominantly 100 or less and systolic pressures 
predominantly 160 or less.

3.  Recurrent low back pain with degenerative changes is 
manifested by no more than moderate limitation of motion, 
moderate intervertebral disc syndrome, or moderate limitation 
of function.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for hypertensive heart disease have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7007 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 
7101 (2004).

3.  The criteria for an evaluation in excess of 20 percent 
for recurrent low back pain with degenerative changes have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002), Diagnostic Codes 5237, 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and that (4) VA will request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2002 letter sent to the veteran and 
by the discussions in the November 2002 rating decision, the 
June 2003 statement of the case, and the January 2004 and 
February 2004 supplemental statements of the case.  In the 
August 2002 letter, the RO erred in providing the veteran the 
evidence necessary to substantiate a claim for service 
connection, as opposed to a claim for increase.  However, the 
Board finds that the veteran has not been prejudiced by such 
for two reasons.  One, the rating decision, statement of the 
case, and supplemental statements of the case informed the 
veteran of the specific evidence necessary to establish 
evaluations in excess of those currently assigned.  They 
addressed the criteria needed for the next higher evaluation 
for each disability and stated why the veteran did not meet 
that criteria.  Two, it is clear that the veteran is aware of 
the evidence necessary to substantiate his claims and thus he 
has not been prejudiced by the failure to inform him of the 
evidence necessary to substantiate his claims.  For example, 
following the issuance of the rating decision on appeal, the 
veteran submitted statements and provided testimony wherein 
he alleged that the disabilities were worse than the 
evaluations currently assigned.  This shows actual knowledge 
that the evidence necessary to substantiate a claim for 
increase is a showing that the disability is worse.  For the 
above reasons, the Board finds that any failure was cured.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the August 2002 
letter, VA informed him that it had a duty to obtain any 
records held by any federal agency.  It also informed him 
that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such 
as records from private doctors and hospitals.  It also told 
him that he could obtain private records himself and submit 
them to VA.  Finally, in a separate letter sent to the 
veteran in March 2005, the RO asked the veteran to provide 
any other evidence or information that he thought would 
support his claims, including any evidence in his possession 
that pertained to the claims.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the veteran being 
informed of the evidence necessary to substantiate his claims 
and prior to informing the veteran that he could submit any 
evidence in his possession that pertained to the claims.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  In reviewing the 
August 2002 letter, the rating decision, the statement of the 
case, and the supplemental statements of the case, the Board 
finds that the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has stated on two occasions that he has no additional 
evidence to submit in connection with his claims.  Thus, the 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records, dated from 2001 to 2003.  The veteran submitted 
private medical record.  Additionally, the RO had the veteran 
examined in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Therefore, 
although the Board has thoroughly reviewed all medical 
evidence of record, the Board will focus primarily on the 
most recent medical findings regarding the current level of 
disability.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Hypertensive heart disease

The veteran claims that he warrants a higher evaluation for 
the service-connected hypertensive heart disease.  At a 
December 2003 Decision Review Officer hearing, the veteran 
testified that he would experience occasional chest pain.  He 
noted he had gone to an emergency room one time because of 
the severity of his pain, and that he went to a private 
facility because a VA facility was not close enough.  

The service-connected hypertensive heart disease is rated 
under Diagnostic Code 7007, which provides that a 30 percent 
evaluation is warranted when a workload greater than 5 METs 
(metabolic equivalents) but not greater than 7 METs results 
in dyspnea, fatigue, angina, dizziness or syncope; or when 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or x-ray.  Id.  A 
60 percent evaluation is warranted when there is more than 
one episode of acute congestive heart failure in the past 
year or workload that is greater than 3 METs but not greater 
than 5 METs that results in dyspnea, fatigue, angina, 
dizziness or syncope; or when there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Id.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 30 percent for 
hypertensive heart disease.  The veteran's service-connected 
disability does not meet the criteria for the 60 percent 
evaluation.  A September 2002 VA examination report shows 
that the examiner noted there was evidence of hypertensive 
left ventricular hypertrophy on chest x-ray and on an 
electrocardiogram.  The chest x-ray also shows a finding that 
there was no acute cardiopulmonary disease.  As stated above, 
the veteran has testified that he had occasional chest pain, 
which could reach a level of 9 on a scale from one to 10 with 
10 being the worst.  He denied any other symptoms associated 
with hypertensive heart disease.  When seen at a private 
facility in 2000, the veteran underwent a stress test, which 
was negative for coronary insufficiency.  It was noted that 
there was no chest pain experienced during the stress test.  
An April 2003 VA exercise tolerance test shows the veteran 
reached a maximum workload of 12.9 METS, which would not meet 
the METS contemplated in the 60 percent evaluation.  Also, 
the veteran has not reported any other symptoms associated 
with the disability, such as dyspnea, fatigue, angina, 
dizziness or syncope.  Such findings are indicative of no 
more than a 30 percent evaluation for hypertensive heart 
disease.  

The Board notes that the veteran has complained that private 
medical records, dated as far back as 1995, had not been 
reviewed in connection with his claim for increase.  At the 
August 2003 hearing, the Decision Review Officer explained to 
the veteran that when considering whether a higher evaluation 
is warranted, VA gives more weight to medical evidence that 
shows the current level of the veteran's disability.  The 
veteran filed his claim in 2002, and while the Board has 
reviewed all the evidence of record, it has given more 
probative value to the records dated from 2000 to the present 
to determine the level of severity of the veteran's 
disability.  

The veteran is competent to report his symptoms associated 
with the service-connected disability.  To the extent that he 
stated the service-connected hypertension had worsened, the 
RO agreed and determined the veteran warranted a separate 
30 percent evaluation for hypertensive heart disease.  
However, to the extent that the veteran has asserted that the 
hypertensive heart disease is worse than the 30 percent 
evaluation contemplates, the medical findings do not support 
his assertions.  Even accepting the veteran's report of 
symptoms as true, the preponderance of the evidence is 
against his claim, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.  

B.  Hypertension

The veteran alleges that the service-connected hypertension 
is worse than the 10 percent evaluation contemplates.  At the 
August 2003 hearing before the Decision Review Officer, the 
veteran testified that he had to take medication to keep his 
blood pressure down.  He stated that without medication his 
diastolic blood pressure was usually 100 or more and the 
systolic blood pressure was 160 or more.  But with 
medication, he stated that the diastolic pressure was close 
to 90 and systolic was 145 to 150.  

Under Diagnostic Code 7101, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) warrants a 
10 percent evaluation with diastolic pressure predominantly 
100 or more, or; systolic pressure 160 or more, or; a minimum 
evaluation may be assigned for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  A 20 percent evaluation may be 
assigned with diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  Id.

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against an 
evaluation in excess of 10 percent for hypertension.  The 
available medical evidence clearly reveals that the veteran's 
diastolic blood pressure is predominantly below 110.  In 
fact, a substantial majority of them are less than 100.  
Therefore, the evidence does not establish diastolic blood 
pressure readings that are "predominantly" 110 or more.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101.  None of the 
systolic blood pressure readings shown in the medical records 
have been above 200.  In fact, all of them are below 170.  
Therefore, the evidence does not establish systolic blood 
pressure readings that are "predominantly" 200 or more.  
See id.  Thus, an evaluation in excess of 10 percent for 
hypertension would not be warranted whether considering the 
veteran's diastolic blood pressure readings or the systolic 
blood pressure readings.  See id.  Even at the times when the 
veteran had elevated blood pressure readings, such did not 
reach the criteria for a 20 percent evaluation.

The veteran is competent to report his symptoms.  To the 
extent that he asserted that his hypertension was worse, as 
stated above, it was determined that the hypertension had 
caused hypertensive heart disease and the veteran was granted 
a separate evaluation for that disability.  However, to the 
extent that the veteran has asserted he warrants more than a 
10 percent evaluation for the hypertension symptoms, the 
objective medical evidence does not support the contentions 
for a higher evaluation for the reasons stated above.  The 
Board finds that the preponderance of the evidence is against 
the claim for an evaluation in excess of 10 percent for 
hypertension, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

C.  Recurrent low back pain with degenerative changes

The veteran asserts that his low back disorder is worse than 
the 20 percent evaluation contemplates.  At an August 2003 
hearing before a Decision Review Officer, the veteran 
testified that he was stiff and could not play sports 
anymore, such as tennis and basketball.  He noted that one 
time he bent over and could not move afterwards.  He stated 
he would sometimes get a popping sound in his back, which was 
followed by three or four days of recuperating.  The veteran 
stated he had undergone a magnetic resonance image (MRI) at a 
private facility, which showed that he had a herniated disc.  
He added he had to take more breaks at work because of his 
back pain.  He testified he took medication to relieve his 
pain during the day and at night so that he could sleep.  The 
veteran stated that he owned his own painting business, but 
that he had others paint, as he could not do it on a 
consistent basis.  He denied ever having surgery on his back, 
but that he had been told several years ago that he may need 
surgery.  The veteran noted that his back hurt more when he 
was motionless, such as laying down, than when he moved, such 
as walking.  He stated that, while rare, his left foot would 
drag, and it felt as though the foot was asleep at such 
times.  

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2002 and again in September 2003.  
In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  Id.  

Prior to September 2002, Diagnostic Code 5293, which 
addressed intervertebral disc syndrome, provided for an 
evaluation of 10 percent for mild intervertebral disc 
syndrome, a 20 percent evaluation for moderate intervertebral 
disc syndrome with recurring attacks, and a 40 percent 
evaluation for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief warranted a 60 
percent rating.  Id.  

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion was 
slight, 20 percent when limitation of motion was moderate, 
and 40 percent when limitation of motion was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for a 10 percent 
evaluation when it was manifested by characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 
20 percent evaluation was warranted when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  Id.  A 40 percent 
evaluation was warranted when there was severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  Id.

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  

With incapacitating episodes having a 
total duration of at least 6 weeks 
during the past 12 months - 60 percent 
disabling.

With incapacitating episodes having a 
total duration of at least 4 weeks but 
less than 6 weeks during the past 
12 months - 40 percent disabling.

With incapacitating episodes having a 
total duration of at least 2 weeks but 
less than 4 weeks during the past 
12 months - 20 percent disabling.

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 2002).  
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id. at Note (2).  Evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 40 percent 
disabling.

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).  As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for recurrent low back 
pain with degenerative changes.  Considering the veteran's 
disability under Diagnostic Code 5292, the evidence shows 
that his limitation of motion, to include functional 
impairment, is no more than moderate in degree.  For example, 
in March 2001, August 2001, April 2002, July 2002, and 
November 2002, the veteran reported that he had chronic low 
back problems and would get an exacerbation of back pain if 
he was not mobile.  He denied radiation of pain to the lower 
extremities, lower extremity weakness, tingling, numbness, 
bladder or bowel problems, and stated that pain did not limit 
his activities.  He stated that overall he was getting worse.  
The examiner stated that the veteran had a normal gait and 
determined that the veteran's low back pain was "stable."  
At the time of the September 2002 VA examination, the veteran 
flexed forward to 90 degrees, extended backward to 
30 degrees, and laterally flexed and rotated to 40 degrees, 
bilaterally.  The examiner noted that these ranges of motion 
were done "without difficulty" and there was no decreased 
range of motion against resistance or with repetitive motion.  
He also noted there was no incoordination, no postural 
abnormalities, and no fixed deformities.  Musculature 
appeared normal.  X-rays taken at that time showed that 
vertebral body height and intervertebral disc spaces appeared 
well maintained and alignment was unremarkable.  There was no 
spondylosis or spondylolisthesis.  

The above-described findings are indicative of no more than 
moderate limitation of motion or moderate limitation of 
function.  While not stated under the former criteria, the 
normal range of motion of the lumbar spine is 90 degrees of 
flexion and 30 degrees of extension, lateral flexion, and 
rotation.  The only time range of motion was reported prior 
to September 2003 (when the criteria changed), was in the 
September 2002 examination report, which showed that the 
veteran had full range of motion of the lumbar spine as 
defined above.  Additionally, the examiner made a specific 
finding that range of motion was done without difficulty and 
that there was no decreased range of motion against 
resistance or with repetitive motion.  The veteran reported 
incoordination, but the examiner found none.  While the VA 
treatment records do not show that the examiners tested the 
veteran's range of motion, they show that the veteran's 
complaints regarding his back pain were not substantial.  He 
denied radiation of pain to the lower extremities, weakness 
in the lower extremities, and any bladder or bowel problems.  
At the August 2003 hearing, the veteran stated that he would 
have to take breaks from work more frequently and that he 
would have exacerbations of his low back pain.  The 
20 percent evaluation for limitation of motion contemplates 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2004).  Thus, no more 
than a 20 percent evaluation is warranted based upon 
limitation of motion and limitation of function of the lumbar 
spine.  

Considering the veteran's service-connected lumbar spine 
disability under Diagnostic Code 5293, the Board finds that 
the veteran's intervertebral disc syndrome is no more than 
moderate.  As noted above, in the VA treatment records, it 
shows that the veteran consistently denied any radiation of 
pain to his lower extremities, weakness in the lower 
extremities, and any bladder or bowel problems.  At the 
August 2003 hearing, the veteran testified that he had foot 
drop in the left foot at times.  There are no clinical 
findings to substantiate that allegation.  There are also no 
findings that the veteran has muscle spasms or absent ankle 
jerk.  The Board finds that the preponderance of the evidence 
is against a finding that the veteran has any more than 
moderate intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Considering the veteran's service-connected lumbar spine 
disability under Diagnostic Code 5295, the disability would 
warrant no more than a 20 percent evaluation.  The 20 percent 
evaluation contemplates muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in a 
standing position.  Neither of those clinical findings have 
been documented.  The veteran's symptoms do not rise to the 
level of severity of the 40 percent evaluation.  There have 
been no clinical findings that the veteran has severe 
lumbosacral strain with a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, and 
other comparable symptomatology.  Again, the VA treatment 
records show that the examiner found the veteran's back to be 
"stable."  The symptoms the veteran reported at the times 
of treatment were not indicative of a severe low back 
disorder.  For these reasons, the Board finds that no more 
than a 20 percent evaluation under Diagnostic Code 5295 is 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.

As of September 2002, the criteria for intervertebral disc 
syndrome changed.  Considering the veteran's intervertebral 
disc syndrome symptoms under the amended criteria, the Board 
finds that the veteran's disability would still not warrant 
any more than a 20 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  The veteran has reported no 
incapacitating episodes related to his lumbar spine.  At the 
August 2003 hearing, he testified he had to take more breaks 
at work because of his back pain, and that at times his back 
would snap and he would need to recuperate for several days 
after.  VA has defined an incapacitating episode as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The veteran stated only that he 
needed to recuperate during an exacerbation.  He stated 
nothing about a doctor prescribing bedrest and nothing about 
being "incapacitated."  The VA treatment records show that 
the examiner found the veteran's low back disorder 
"stable."  Thus, an evaluation in excess of 20 percent 
under Diagnostic Code 5243 would not be warranted.  

If the service-connected disability is considered under the 
part of the amended regulation where the veteran's orthopedic 
symptoms are evaluated separately from the neurological ones, 
the service-connected disability would still not warrant any 
more than a 20 percent evaluation.  At the time of the 
September 2003 examination, the veteran's limitation of 
flexion was 45 degrees.  His combined limitation of motion of 
the lumbar spine was 145 degrees (45 degrees flexion, 
20 degrees extension, bilateral lateral flexion, and 
bilateral rotation).  Based upon both the limitation of 
flexion and the combined limitation of motion of the lumbar 
spine, the recurrent low back pain with degenerative changes 
would warrant no more than a 20 percent evaluation under 
Diagnostic Code 5237.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2004).  In fact, based upon his combined limitation of 
motion, he would warrant no more than a 10 percent 
evaluation.  See id.  Regardless, neither the limitation of 
flexion or the combined limitation of motion of the lumbar 
spine meet the criteria for a 40 percent evaluation.  Id.  

Additionally, in order to evaluate the veteran's disability 
separately for the orthopedic symptoms and the neurological 
symptoms, the both types of symptoms need to be "present 
constantly" or "nearly so."  The veteran clearly has 
constant symptoms associated with limitation of motion.  
However, the preponderance of the evidence is against a 
finding that he has constant neurological symptoms, or 
neurological symptoms that would rise to a compensable 
level.  In the 2002 and 2003 VA treatment records, the 
veteran consistently denied any radiation of pain to his 
lower extremities.  At the August 2003 hearing, he testified 
that he had numbness in his left foot at times.  At the 
September 2003 VA examination report, the examiner stated 
that reflexes in the right Achilles were trace and in the 
left were "absent."  However, he stated that the motor 
power in the lower extremities was normal, and there was no 
evidence of weakness of dorsiflexion of the great toe or the 
entire foot.  He concluded there were no clinical findings 
to substantiate the veteran's allegation of foot drop.  
Thus, even if the Board conceded the veteran had constant 
neurological symptoms, based upon the clinical findings, the 
preponderance of the evidence is against a finding that he 
would warrant a compensable evaluation under Diagnostic 
Codes 8520 through 8525, as the evidence does not 
demonstrate that any neurological symptoms would rise to a 
finding of mild incomplete paralysis.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520 - 8525 (2004).  

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The Board 
addressed functional impairment to some extent above.  The 
clinical findings made in the VA treatment records and the 
examinations of record do not show any more than moderate 
functional impairment.  For example, in the treatment 
records, dated from 2001 to 2003, the veteran consistently 
denied weakness in the lower extremities.  The veteran's low 
back was noted to be "stable" by the examiner each time he 
discussed his back disorder.  In the September 2002 VA 
examination report, the examiner made specific findings that 
there was no decreased range of motion against resistance or 
with repetitive motion.  Also, there was no incoordination, 
and musculature was normal.  In the September 2003 VA 
examination report, the examiner stated that the motor power 
of the lower extremities was normal.  The examiner noted 
that, "[I]t appears that the veteran does have some degree 
of disability with functional impairment related to 
activities that involve repeated bending, heavy lifting, 
etc."  The Board finds that the 20 percent evaluation 
contemplates the functional impairment described by the 
medical professionals, and thus no more than a 20 percent 
evaluation is warranted.  

The veteran is competent to report his symptoms.  He has 
stated that he cannot play certain sports anymore, and that 
he has to take more breaks while at work.  He also has stated 
that his back will pop, which will cause an exacerbation in 
his back pain, requiring recuperation.  However, even 
accepting the veteran's statements as true, the Board finds 
that the severity of the symptoms associated with recurrent 
low back pain with degenerative changes warrant no more than 
a 20 percent evaluation.  Where the veteran's report of 
symptoms conflict with the clinical findings made in the 
medical records, the Board has accorded more probative value 
to the findings made by medical professionals, as they have 
the medical expertise to assess the service-connected 
disability.  Thus, for the reasons stated above, the Board 
finds that the preponderance of the evidence is against a 
finding that the service-connected recurrent low back pain 
with degenerative changes warrants any more than a 20 percent 
evaluation, and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.

The Board is aware that the veteran's representative asserted 
that the September 2003 examination of the spine was 
"inadequate" because the examiner failed to properly report 
active and passive motion and functional impairment based on 
pain and repetitive motion.  The Board has determined, 
however, that the clinical findings in the VA examination 
report are adequate to evaluate the severity of the veteran's 
disability.  The examiner reported the active range of motion 
of the lumbar spine, which is the range of motion 
contemplated in the Diagnostic Codes that address limitation 
of motion.  The examiner also stated that the veteran had 
"some degree of disability" as to functional impairment, 
which the Board finds is sufficient for a determination 
regarding the functional impairment associated with the 
service-connected disability.  

D.  Extraschedular evaluation

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order for the service-connected 
hypertensive heart disease, hypertension, or recurrent low 
back pain with degenerative changes.  The RO has not 
addressed this issue.  

The Schedule for Rating Disabilities is used for evaluating 
the degree of disabilities in claims for disability 
compensation.  The provisions contained in the rating 
schedule represent as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 30 percent evaluation for 
hypertensive heart disease, the 10 percent evaluation for 
hypertension, and the 20 percent evaluation for recurrent low 
back pain with degenerative changes are clearly contemplated 
in the Schedule and that the veteran's service-connected 
disabilities are not exceptional nor unusual such as to 
preclude the use of the regular rating criteria.  The veteran 
was hospitalized one time for chest pain in 2000, but has not 
been hospitalized for such since that time.  There are no 
hospitalizations associated with the low back disorder.  The 
veteran owns his own business and has made no mention that 
any of the disabilities cause marked interference with his 
work, such that the difficulty is not properly contemplated 
by the application of the regular schedular standards.  Based 
upon a thorough review of the evidence associated with the 
veteran's appeal, the Board finds that referral for an 
extraschedular evaluation for the back disorder is not 
warranted.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that remand to the RO for consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

An increased evaluation for hypertensive heart disease is 
denied.

An increased evaluation for hypertension is denied.

An increased evaluation for recurrent low back pain with 
degenerative changes is denied. 


_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


